COURT OF APPEALS
                                         SECOND DISTRICT              OF      TEXAS
CHIEF JUSTICE                                                                              CLERK
 BONNIE SUDDERTH                             TIM CURRY CRIMINAL JUSTICE CENTER               DEBRA SPISAK
                                                  401 W. BELKNAP, SUITE 9000
JUSTICES                                        FORT WORTH, TEXAS 76196-0211               CHIEF STAFF ATTORNEY
  LEE GABRIEL                                                                               LISA M. WEST
  ELIZABETH KERR                                      TEL: (817) 884-1900
  MARK T. PITTMAN                                                                          GENERAL COUNSEL
  J. WADE BIRDWELL                                   FAX: (817) 884-1932                    CLARISSA HODGES
  DABNEY BASSEL
  DANA WOMACK                                       www.txcourts.gov/2ndcoa



                                                   May 23, 2019

    J. Warren St. John                                          Hon. David Scott Wisch
    2020 Burnett Plaza                                          Judge, 372nd District Court
    801 Cherry St., Unit No. 5                                  401 W Belknap
    Fort Worth, TX 76102                                        Fort Worth, TX 76196-7119
    * DELIVERED VIA E-MAIL *                                    * DELIVERED VIA E-MAIL *

    Hon. David L. Evans                                         Criminal District Clerk, Tarrant County
    Regional Presiding Judge                                    Tim Curry Criminal Justice Center
    Tom Vandergriff Civil Courts Building                       401 W. Belknap, 3rd Floor
    100 N. Calhoun, 4th Floor                                   Fort Worth, TX 76196-0402
    Fort Worth, TX 76196                                        * DELIVERED VIA E-MAIL *
    * DELIVERED VIA E-MAIL *

    Joseph W. Spence
    Assistant District Attorney
    Tim Curry Criminal Justice Center
    401 W. Belknap St.
    Fort Worth, TX 76196
    * DELIVERED VIA E-MAIL *

    RE:              Court of Appeals Number:           02-18-00485-CR, 02-18-00486-CR
                     Trial Court Case Number:           1339789D, 1339792D

    Style:           Michael Curtis Pierce
                     v.
                     The State of Texas

           Today the Second Court of Appeals issued an opinion and judgment in the
    above-referenced cause. Copies of the opinion and judgment are attached and can
    also be viewed on our Court’s webpage at: http://www.txcourts.gov/2ndcoa.
02-18-00485-CR
May 23, 2019
Page 2



                 Respectfully yours,

                 DEBRA SPISAK, CLERK